DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
This action is responsive to the amendment filed on 04/30/2021. Claims 1-11 and 16-19 are pending in this application. Claim 1, 4, 6-8, 11 and 17 have been amended. Claims 12-15 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakryk (6,109,050, previously cited and applied).
Regarding claim 1, Zakryk discloses an operational efficiency apparatus comprising: 
a sensor (the refrigerant pressure sensor 40 and 50) connected to a heat transfer system (refrigeration unit) to detect efficiency of the heat pump system (hazardous condition of the refrigeration unit, Col. 8, lines 46-53 and the sensor detects refrigerant pressure of the refrigeration unit, Col. 8, lines 46-53; see figures 1-3; Zakryk discloses the indication of lights 70 is based on the measurement from pressure sensors 40 and 50; the Office taken Official Notice that it is well-known in the art that efficiency is determined based on system parameter such as, pressure, temperature… etc. of the system; since the pressure sensors 40 and 50 detect pressure of the system and the lights 70 indicates the operation condition of the system based on the measurement of the sensors 40 and 50, the efficiency of the system can be indicated by pressure condition of the system; therefore, the lights 70 indicates efficiency of the system; in case applicant disagrees with the Office position, the Office has cited a reference Aflekt et al. (2006/0150646) which discloses the relationship between pressure and efficiency to support the position, see paragraph [0014] and figure 2) and a display (the first and second indicator lights 70 which associated with pressure sensors 40 and 50, respectively) electrically connected to the sensor (refrigerant pressure sensors 40 or 50) and including a first and a second light (the first light 70 which associated with the pressure sensor 40 and the second light 70 which associated with the pressure sensor 50; see figure 2) to indicate an efficiency (hazardous condition of the refrigeration unit 
Regarding claim 2, Zakryk discloses the heat transfer system has a refrigerant system (the system that runs refrigerant with compressor 73) and the sensor is a pressure sensor (the refrigerant pressure sensor 40 and 50) for detecting pressure of a refrigerant system (Col. 8, lines 46-53; Col. 12, lines 23-50) and the first light (the first light 70 which associated with pressure sensor 40) illuminates if the data from the pressure sensor (40) is operating at a desired pressure (when the refrigerant pressure detected by the refrigerant pressure sensor 40 is at or below the predetermined minimum refrigerant pressure; Col. 8, lines 46-53, Col. 12, lines 40-50; see figures 1-3); and the second light (the second light 70 which associated with pressure sensor 50) illuminates if the pressure sensor (50) is operating at an undesired pressure (when the 
Regarding claim 3, Zakryk discloses the second light (the second light 70 which associated with pressure sensor 50) only illuminates if the detected pressure is above of a desired pressure range (refrigerant pressure rises above the predetermined maximum pressure; Col. 8, lines 46-53, Col. 12, lines 40-50).
Regarding claim 5, Zakryk discloses the operational efficiency apparatus further comprising a housing (72), wherein the display (70) comprises a light (70) mounted on an exterior wall of the housing (72; figures 1-3 show the control circuit 7 and 76 mounted on the wall of the housing 72).
Regarding claim 6, Zakryk discloses a pool heat pump apparatus (see figures 1-3) comprising: 
a housing (72) defining an inner opening (inner space; see figure 1); 
a compressor (73) disposed within the inner opening and connected to a refrigerant system (the refrigerant circuit which associated heat exchanger 75; see figure 1) having a high pressure side (the side which associated with the outlet of the compressor 73 and the heat exchanger 75) and a low pressure side (the side which associated with the inlet of the compressor 73 and the heat exchanger corresponds to the fan and cool air outlet); 
a heat exchanger (75) disposed within the inner opening within which at least a portion of the refrigerant system is disposed for heating fluid (pool water) entering at a fluid inlet (the inlet which thermostat 10 located) and discharging the heated fluid at a fluid outlet (the outlet which the flow detector 20 located); 

an operational efficiency apparatus (the control circuit as shown figures 2-3) connected to the pool heat pump apparatus (1; see figures 1-3) and having a first sensor (the refrigerant pressure sensor 50) monitoring a pressure associated with the high pressure side of the refrigerant system (Col. 8, lines 46-53; Col. 12, lines 23-50) and a second sensor (40) monitoring a pressure associated with the lower pressure side of the refrigerant system (Col. 8, lines 46-53; Col. 12, lines 23-50) and displaying on a display data (the detected refrigerant pressure which measured by the sensors 40 and 50) relating to the efficiency (operating condition, hazardous or malfunction of the apparatus) of the operation of the pool heat pump apparatus (1; Col. 8, lines 46-53; Col. 12, lines 23-50; see figures 1-3),
wherein the high pressure side of the refrigerant system (the side which associated with the outlet of the compressor 73 and the heat exchanger 75) is separated from the low pressure side of the refrigerant system (the side which associated with the inlet of the compressor 73 and the heat exchanger corresponds to the fan and cool air outlet) by an expansion valve (the Office taken Official Notice that it is well-known in the art that a refrigeration system includes an expansion valve between a condenser “a high pressure side of the system” and an evaporator “a low pressure side of the system” in order to expand the refrigerant before entering the evaporator; in case applicant disagrees with the Office position, the Office cites the reference of Sienel (7,010,925) here to support the position; in figure 1, Sienel shows an 
Regarding claim 7, Zakryk discloses the first sensor is a first pressure sensor (refrigerant pressure sensor 40; see figures 2-3) for monitoring operational efficiency of the pool heat pump apparatus (Col. 8, lines 46-53 and Col. 12, lines 23-50; the hazardous or malfunction condition).
Regarding claim 8, Zakryk discloses the display (70) is at least one light (the indicator light 70) which the operational efficiency apparatus illuminates if at least one of the following conditions is present: (a) If the pressure sensor indicates the refrigerant system is operating at a desired pressure (Col. 8, lines 46-53; see figures 2-3); and/or (b) if the pressure sensor indicates the refrigerant system is operating at an undesired pressure (Noted alternative limitation; the first conditional limitation has been addressed).
Regarding claim 9, Zakryk discloses the light (70) of the display (70; see figure 2) only illuminates if the detected pressure is outside of a desired pressure range (refrigerant pressure drops below predetermined minimum pressure or rises above the predetermined maximum pressure; Col. 8, lines 46-53, Col. 12, lines 40-50).
Regarding claim 10, Zakryk discloses the at least one light (70) comprises two lights (the light which associated with pressure sensor 40 and the light which associated with pressure sensor 50), a first of the two lights (the light which associated with pressure sensor 40) illuminates if the detected pressure is below a threshold value (Col. 8, lines 46-53, Col. 12, lines 40-50), the second of the two lights (the light which 
Regarding claim 16, Zakryk discloses the display includes a light (70) that the operational efficiency apparatus illuminates if either the first or second sensor (40 or 50) detect pressure outside of a desired rang (refrigerant pressure drops below predetermined minimum pressure or rises above the predetermined maximum pressure; Col. 8, lines 46-53, Col. 12, lines 40-50).
Regarding claim 17, Zakryk discloses a pool heat pump apparatus comprising: 
a pool heat pump housing (72) defining an inner opening (inner space; see figure 1); 
a compressor (73) disposed within the inner opening and connected to a refrigerant system (see figure 1); 
a heat exchanger (75) disposed within the inner opening within which at least a portion of the refrigerant system is disposed for heating fluid (pool water) entering at a fluid inlet and discharging the heated fluid at a fluid outlet (see figure 1); 
at least one fan (the fan which associated cool air outlet) for circulating air through the apparatus (see figure 1); and 
an operational efficiency indicator (control circuit as shown in figures 2-3) connected to the pool heat pump housing (72; see figure 1) and providing a real-time indication of the operational efficiency (hazardous condition of the refrigeration unit, Col. 8, lines 46-53 and the sensor detects refrigerant pressure of the refrigeration unit, Col. 8, lines 46-53; Zakryk discloses the indication of lights 70 is based on the measurement from pressure sensors 40 and 50; Also, the Office taken Official Notice that it is well-
at least one sensor (40 or 50) for monitoring pressure associated with the apparatus (Col. 8, lines 46-53, Col. 12, lines 40-50; see figure 2-3); and 
at least one light (the light 70 which associated with sensor 40 and the light 70 which associated with sensor 50) that indicates on a real-time basis one or more of the following conditions: efficient operation (normal engaged mode) of the apparatus such that service is not needed; and/or inefficient operation (disengaged mode) of the apparatus such that service is needed (to call a service technician; Col. 8, lines 46-53; Col. 12, lines 23-50; Col. 9, lines 14-31; see figures 1-3).
Regarding claim 18, Zakryk discloses the at least one sensor (40 and 50) comprises a first pressure sensor (50) monitoring a pressure associated with a high pressure side (the side which associated with compressor outlet and heat exchanger 75) of the refrigerant system (Col. 8, lines 46-53; Col. 12, lines 23-50) and a second pressure sensor (40) monitoring a pressure associated with a lower pressure side (the . 

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakryk in view of Gado et al. (2014/0167970, previously cited and applied).
Regarding claims 4 and 11, Zakryk as modified discloses the second light (the light 70 which associated with sensor 50) which is illuminated to signify that the heat transfer system (1) needs to be serviced (the indicator light is an indication of operation status of the heat transfer system therefore, it is obvious to one having ordinary skill in the art that when the light illumination is abnormal, the heat transfer system is needed to be serviced such as a hazardous or malfunction condition as disclosed; Col 12, lines 23-28).
However, Zakryk fails to disclose the display light (the indicator light 70) is an LED.
Gado teaches a refrigerant charge level detection discloses a controller comprises a display (106) which is a light emitting diode (LED) for indicating that refrigerant is above the acceptable range if the sensed pressure is above a range defined by at least two target pressure values representative of an acceptable range (paragraph [0042]; see figures 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Zakryk to incorporate a display which includes LEDs as taught by Gado in order to provide longer life for the light.
Regarding claim 19, Zakryk discloses the at least one light (70) is capable of indicating on a real-time basis when the apparatus is operating efficiently by displaying a first color (the color which associated the first light indicator 70; it is understood to one having ordinary skill in the art that the indicator light has color) and/or indicating on a real-time basis when the apparatus is operating inefficiently by displaying a second color different than the first (noted that, alternative limitation, the first limitation has been addressed).
However, Zakryk fails to disclose the at least one light is at least one LED.
Gado teaches a refrigerant charge level detection discloses a controller comprises a display (106) which is a light emitting diode (LED) for indicating that refrigerant is above the acceptable range if the sensed pressure is above a range defined by at least two target pressure values representative of an acceptable range (paragraph [0042]; see figures 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Zakryk to incorporate a display which includes LEDs as taught by Gado in order to provide longer life for the light.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakryk in view of Albregts et al. (2016/0113415, previously cited and applied).
Regarding claim 5, Zakryk discloses the operational efficiency apparatus further comprising a housing (72), wherein the display (70) comprises a light (70) located outside of the housing (72). 

Albregts teaches an input/output device (150) comprises a display (151) is mounted on the exterior wall of the housing (see figure 1).
Therefore, it would have obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Zakryk to incorporate claimed location of the display as taught by Albregts in order to provide convenient for user to operate or perform service for the system.

Response to Arguments
Applicant's arguments on the Remarks filed 04/30/2021 have been fully considered but they are not persuasive.
Applicant argues in paragraph 3 of page 8 that “The pool heater of Zakryk does not determine the operating efficiency of the refrigerant system. Instead, the fourth and fifth controllers determine if the pressure is outside of a certain pressure range, and, if so, stop operation of the pool heater 1”. However, the Office respectfully disagrees. As explained in the rejection of claim 1 above, the Office taken Official Notice that the efficiency of the system is based on the pressure of the system. Also, the Office provides Aflekt reference to support the position. Aflekt discloses a mapped relationship between the pressure and efficiency (paragraph [0014]; see figure 2). The determination of the pressure condition of the system basically implies existence of determination of the operation efficiency of the system. Since Zakryk discloses the system utilizes pressure sensor to determine the pressure condition of the system in order to determine 
Applicant argues in paragraph 4 of page 8 that “Since Zakryk does not determine the operating efficiency of the refrigerant system, Zakryk also does not include lights or indicators that display the operating efficiency of the heat transfer system to the user while the heat transfer system is operating. The lights 70 would indicate whether the refrigerant pressure is too high or too low based on the engaged or disengaged mode of the fourth and fifth controllers, but do not indicate the operational efficiency of the pool heater 1. Instead, the lights 70 indicate the problem with the pool heater and why it is not running” However, the Office respectfully disagrees. As explained the responses to the argument above, Zakryk discloses determination of the operation efficiency (operation condition of the system based on the detected pressure of the system) of the refrigerant system. Also, Zakryk discloses lights 70 displays indication of the operation of the system based on the detected pressure from the pressure sensors (40 and 50; Col. 8, lines 46-53). Since detection of pressure implies the determination of efficiency of the system, the lights 70 displays the indication of the efficiency of the system. Therefore, Zakryk discloses the argued limitation thus, applicant’s argument is not persuasive.
Applicant argues in paragraph 5 of page 8 that “Furthermore, claim 1 has been amended to recite that first and second light indicate an efficiency of the heat transfer system while the heat transfer system is operating. The lights 70 of Zakryk would only 
Applicant argues in paragraph 3 of page 9 that “Rather, as discussed with regard to claim 1 above, Zakryk does not determine or monitor an operational efficiency of the pool heater”. However, the Office respectfully disagrees. As explained in the response to the argument with respect to claim 1 above, the Office taken Official Notice that the efficiency of the system is based on the pressure of the system. Also, the Office provides Aflekt reference to support the position. Aflekt discloses a mapped relationship between the pressure and efficiency (paragraph [0014]; see figure 2). The determination of the pressure condition of the system basically implies existence of determination of the operation efficiency of the system. Since Zakryk discloses the system utilizes 
Applicant argues in paragraph 4 of page 9 that “Furthermore, Zakryk does not disclose or suggest that one pressure sensor is at the high side of the refrigerant system and another pressure sensor is at the low side of the refrigerant system. As recited in claim 6, the high pressure side and the low pressure side are separated by an expansion valve. Indeed, Zakryk only discloses the use of a single refrigerant pressure sensor used by the fourth and fifth controllers to monitor the refrigerant pressure. Col. 8, lines 36-53. Because Zakryk does not disclose or suggest the use of at least two pressure sensors, with one on the high side and one on the low side separated from the high side by an expansion valve, Zakryk does not anticipate or render claim 6 obvious”. However, the Office respectfully disagrees. First, in figures 2-3, Zakryk discloses the pressure sensors 40 and 50 is used to detect the pressure at the low pressure side and the high pressure side. Second, the current Office Action, the Office taken Official Notice that it is well-known in the art that an expansion valve is disposed between a low pressure side and high pressure side of a refrigeration cycle. Also, the Office cited Sienel reference to support the Office’s position (see figure 1 of Sienel). Third, in figures 2-3, Zakryk clearly discloses there are two pressure sensors (40 and 50) is used to monitor the refrigerant pressure in the high side and the low side. Therefore, Zakryk discloses the argued limitations. Thus, applicant’s argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763